DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6 and 8-14 are pending and have been examined in this application. 

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 2 states “holding step”, but should be amended to state –fixing step—

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu et al. (JP 2013116700).
Regarding Claim 1, Akutsu et al. discloses a part (see figs. 4-7), intended to be folded so as to form an upper part (12b) of a support element of a power steering (see fig. 23; see also machine translation of Akutsu et al.; Paragraph [0057], lines 906-911) of a vehicle, constituted by a flat plate (see fig. 4) comprising: at least one fixing area (24, 24) intended to fix (Par [0010], lines 139-141 and 144-146) the upper part to a frame of the vehicle, the at least one fixing area extending in an elongation plane (see figs. 4-6), at least one elongation area (25, 25) intended to be positioned in a plane perpendicular (see figs. 6-7) to the elongation plane in which the fixing area extends, at least one folding area (α, β), and at least one holding area (see 40b) intended to be positioned (see fig 6; where 40b is positioned in a plane directly parallel to the elongation plane of 24) in a plane parallel (see Par [0037]) to the elongation plane in which the fixing area extends.

Regarding Claim 2, Akutsu et al. discloses the part, wherein the at least one fixing area (24, 24) comprises at least one through hole (29, 29).

Claim 3, Akutsu et al. discloses the part, wherein the at least one fixing area (24, 24) has a substantially rectangular shape (see fig. 5).

Regarding Claim 4, Akutsu et al. discloses the part, wherein the at least one elongation area (25, 25) comprises at least one through hole (36).

Regarding Claim 5, Akutsu et al. discloses the part, wherein the at least one folding area (α, β) has a shape of a substantially rectilinear straight line (see fig. 4).

Regarding Claim 6, Akutsu et al. discloses the part, in which the at least one folding area (α, β) is positioned (see fig. 4, where 32 and 33 become 24 and 25 respectively after folding) on an edge of the at least one fixing area (24, 24).

Regarding Claim 9, Akutsu et al. discloses the part, wherein the at least one holding area (40b) has a substantially rectangular shape (fig. 4; see 37, which after bending turns into 40b of fig. 6).

Regarding Claim 10, Akutsu et al. discloses the part, wherein one of the at least one folding area (α, β) is positioned (fig. 4; see 37 and α, β) on an edge of one of the at least one holding area (40b)

Claim 11, Akutsu et al. discloses a method for manufacturing the upper part (12b) of the support element for a power steering system (see fig. 23; see also Par [0057], lines 906-908) comprising: a step of cutting (see fig. 4) the part (see figs. 4-7) in the flat plate, a step of folding (Par [0027], lines 435-438; and Par [0028], lines 446-450) the part at a level of the at least one folding area (α, β).

Regarding Claim 13, Akutsu et al. discloses the manufacturing method, comprising a step (see fig. 4; the edges of 37 fixed to the edges of 24; see also fig. 6) of fixing the at least one holding area (40b) on the at least one fixing area (24, 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (JP 2013116700).
Regarding Claim 8, Akutsu et al. discloses the part, comprising the at least one holding area (40b).
However, although it could potentially be inferred, Akutsu et al. does not explicitly disclose that the at least one holding area has an area less than 5 cm^2.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the area of the at least one holding area to be less than 5 cm^2, as by doing so, the upper part of the support element could be kept at a smaller size due to the small size of the holding area, therefore weighing less and requiring less material for manufacturing. In addition, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 12, Akutsu et al. discloses the manufacturing method, wherein the folding step (Par [0027], lines 435-438; and Par [0028], lines 446-450) consists in folding the part between two planes (planes of 24 and 25) at the level of the at least one folding area (α, β).
However, although it could potentially be inferred, Akutsu et al. does not explicitly disclose that the folding step consists in forming an angle between 0 and 180 degrees between the two planes.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the folding step of Akutsu et al. so that the folding step consisted of folding the .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616